      Case 2:16-cv-01081-MJH-CRE Document 280 Filed 08/12/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  ALTON D. BROWN,                                 )
                                                       Civil No. 16-1081
                                                  )
          Plaintiff,                              )
                                                  )
     v.                                           )
                                                  )
  TOM WOLF, et al.,                               )
                                                  )
          Defendants.                             )


                                   MEMORANDUM ORDER

       Before the Court is an appeal, ECF No. 269, filed by Plaintiff Alton D. Brown, requesting

review of the magistrate judge’s Memorandum Order, dated June 24, 2020 (the “Order”), ECF

No. 268. Upon review of the matters raised by the appeal, the Court concludes that the Order

appealed from is neither clearly erroneous nor an abuse of discretion.

                                       Standard of Review

       The Federal Magistrates Act, 28 U.S.C. §§ 631–639, provides two separate standards for

judicial review of a magistrate judge’s decision: (i) “de novo,” for magistrate resolution of

dispositive matters, 28 U.S.C. § 636(b)(1)(B)-(C), and (ii) “clearly erroneous or contrary to law,”

for magistrate resolution of nondispositive matters. 28 U.S.C. § 636(b)(1)(A). Accord FED. R.

CIV. P. 72(a), (b); Local Civil Rule 72.1(C)(2); see Cipollone v. Liggett Group, Inc., 785 F.2d

1108, 1113 (3d Cir. 1986).

       In this case, the Order is nondispositive and will not be disturbed unless it is found to be

clearly erroneous or contrary to law. A finding is clearly erroneous “when although there is


                                                 1
      Case 2:16-cv-01081-MJH-CRE Document 280 Filed 08/12/20 Page 2 of 3




evidence to support it, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.” Anderson v. City of Bessemer, 470 U.S. 564, 573

(1985) (citing United States v. United States Gypsum Co., 333 U.S. 364 (1948)). “Where a

magistrate judge is authorized to exercise his or her discretion, the decision will be reversed only

for an abuse of that discretion.” Cooper Hosp./Univ. Med. Ctr. v. Sullivan, 183 F.R.D. 119, 127

(D.N.J. 1998).

                                            Discussion

       The case before the Court encompasses three cases brought by Mr. Brown which were

consolidated: Civil Action No. 16-1081, Civil Action No. 17-321, and Civil Action No. 18-

1130. The Magistrate Judge has patiently permitted Mr. Brown several attempts at filing an

amended consolidated complaint. The Magistrate Judge has properly warned Mr. Brown that

permitting him to amend his Complaint is not an invitation to enlarge the lawsuit by filing new

allegations and claims not related to the allegations in the original Complaints or claims that do

not relate to his imminent danger claims. Mr. Brown’s appeal concerns the Magistrate Judge’s

ruling that Mr. Brown may not assert claims unrelated to his imminent danger claims in his

amended complaint. ECF No. 269, at 2. Specifically, he is appealing the Magistrate Judge’s

ruling that in filing a new consolidated amended complaint he may not allege claims unrelated to

imminent danger claims asserted in Civil Action No. 18-1130. Id. Mr. Brown’s appeal is

without merit and will be denied.

       Mr. Brown has had at least three prior lawsuits dismissed either as frivolous or because

the lawsuit failed to state a claim upon which relief could be granted. Therefore, pursuant to 28

U.S.C. § 1915(g) of the Prison Litigation Reform Act (“PLRA”) the allegations of any amended


                                                 2
      Case 2:16-cv-01081-MJH-CRE Document 280 Filed 08/12/20 Page 3 of 3




complaint must satisfy the imminent danger requirement. Mr. Brown has persistently and

consistently attempted to enlarge his lawsuit beyond the clearly defined parameters required by

the PLRA and repeatedly set forth by the Magistrate Judge. Mr. Brown’s latest challenge to the

Magistrate Judge’s ruling is no different from his prior repeated challenges to the requirements

of the PLRA restricting his claims to those involving imminent danger.

       For these reasons, the Court concludes that the Order appealed from is neither clearly

erroneous nor an abuse of discretion and, accordingly, Mr. Brown’s appeal is dismissed.



       IT IS SO ORDERED.



Dated: August ___, 2020                                             ______________________
                                                                    Marilyn J. Horan
                                                                    United States District Judge



cc:    ALTON D. BROWN
       DL-4686
       SCI Fayette
       48 Overlook Drive
       LaBelle, PA 15450-1050
       (via U.S. First Class Mail)

       All Counsel of Record
       (via ECF electronic notification)




                                                3
